                       UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF NORTH CAROLINA
                             1:18-CV-00754


DENC, LLC,                              )
                                        )
                    Plaintiff,          )
                                        )
      v.                                )
                                        )
PHILADELPHIA INDEMNITY                  )
INSURANCE COMPANY, TOKIO                )
MARINE NORTH AMERICA,                   )
INC., D/B/A PHILADELPHIA                )
INSURANCE COMPANIES,                    )
                                        )
                    Defendants.         )


                     PLAINTIFF’S SUPPLEMENTAL BRIEF


      NOW COMES Plaintiff DENC, LLC, (“Plaintiff” or “DENC”), by and through

undersigned counsel, and pursuant to the Court’s Order dated September 18, 2019 (the

“Order”) (ECF 41), hereby submits this Supplemental Brief. Plaintiff shows the Court as

follows:




     Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 1 of 11
       In response to the first question regarding the Court’s understanding of the Policy

provisions, Plaintiff agrees with the Court’s subpart framework provided in its Order, but

makes the following observation. Part I of the Order notes that “Coverage is available only

under the Collapse Endorsement.” Given the Policy here is an “all-risks” policy (and not

a “named-peril” policy), “Coverage” is technically created under the “A. Causes of Loss

Form,” which states: “Covered Causes of Loss means Risks of Direct Physical Loss unless

the ‘loss’ is: 1. Excluded in Section B., Exclusions; or 2. Limited in Section C.,

Limitations.” (ECF 34-2, Policy, at PHLY0114).1

       The “all-risks” nature of the Policy is informative as to the Court’s second question

regarding the classification of each subpart to assist in evaluating the burden of proof. See

Mejia v. Citizens Prop. Ins. Corp., 161 So. 3d 576, 578 (Fla. Dist. Ct. App. 2014) (“[T]he

burden of proof is assigned according to the nature of the insurance policy.”); see also 5

New Appleman on Insurance Law § 50.01 (lib. ed. 2019) (“An ‘all-risk’ policy provides

significant burden of proof advantages for an insured as compared to a named peril

policy.”).

       For an “all-risks” policy, the insured has the initial “burden of proving that the

insured property suffered a loss.” See Mejia, 161 So. 3d at 578; see also Avis v. Hartford




       1
         There is no dispute that the Policy here is an “all-risks” policy, meaning it provides
coverage for all risks unless expressly excluded. (ECF 34-16, Groff Depo., at 40(21-24)).



                                              2



     Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 2 of 11
Fire Ins. Co., 195 S.E.2d 545, 547 (N.C. 1973). The insured’s burden is “relatively light.”

Int’l Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d 76, 83 (2d Cir. 2002).

       Once the insured has met its initial burden, “[t]he burden then shifts to the insurer

to prove that the cause of loss was excluded from coverage under the policy’s terms.”

Mejia, 161 So. 3d at 578; see Sec. Ins. Grp. of Hartford v. Parker, 210 S.E.2d 741, 741

(N.C. Ct. App. 1975) (“[T]he burden of proof is upon the insurer to establish that the loss

falls within the exception or exclusion asserted.”). “Exclusions from liability are not

favored, and are to be strictly construed against the insurer.” Se. Airmotive Corp. v. U.S.

Fire Ins. Co., 337 S.E.2d 167, 169 (N.C. Ct. App. 1985). The insurer’s burden has been

described as “a heavy one.” Parks Real Estate Purchasing Grp. v. St. Paul Fire Ins., 472

F.3d 33, 42 (2d Cir. 2006).

       Here the Policy language is very confusing and, as it relates to classification of each

subpart of the Order, may be read in several ways. As shown below, given the “language

used in the policy is reasonably susceptible of different constructions, it must be given the

construction most favorable to the insured, since the company prepared the policy and

chose the language.” Grant v. Emmco Ins. Co., 243 S.E.2d 894, 897 (N.C. 1978).

       Subpart II.A of the Order (“collapse is caused by weight of people”) may reasonably

be read as (1) as “an exception to an exclusion” or (2) as a defining part of the overall

collapse “exclusion.” The latter construction is appropriate here.




                                              3



     Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 3 of 11
       Subpart II.A appears in the Collapse Endorsement (paid for by DENC) which, by

definition, restates and refines the scope of the “i. Collapse” exclusion. (See ECF 34-2,

Policy, at PHLY0183 (Section B. Exclusions, 2.i. is deleted in its entirety and replaced

with the following . . . .”)). This entire section is expressly identified as an “Exclusion.”

It does not, however, change the “all-risks” coverage nature of the Policy. See Meija, 161

So. 3d at 578 (finding the endorsement “did not change the ‘all risks’ nature of the

underlying policy; it merely narrowed the earth sinking exclusion.” (emphases added));

accord Betz v. Erie Ins. Exch., 957 A.2d 1244, 1256 (Pa. Super. Ct. 2008); Strubble v. U.S.

Auto Ass’n, 110 Cal. Rptr. 828, 831-32 (Ct. App. 1973). The Policy here clearly states that

“Risks of Direct Physical Loss” remain covered “unless the ‘loss’ is: 1. Excluded in Section

B., Exclusions; or 2. Limited in Section C., Limitations.”          (ECF 34-2, Policy, at

PHLY0114).

       This reading is bolstered by North Carolina insurance interpretation principles,

which, inter alia, require that insurance “must be construed liberally so as to provide

coverage, whenever possible by reasonable construction,” State Capital Ins. Co. v.

Nationwide Mut. Ins. Co., 318 N.C. 534, 538 (1986), and that “the construction most

favorable to the insured” governs, Grant, 243 S.E.2d at 897. Thus, Subpart II.A simply

narrows the scope of the “exclusion” from the coverage provided, and the burden of proof

remains on Philadelphia to squarely show that the exclusion applies.




                                             4



     Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 4 of 11
       Even if Subpart II.A is read as an “exception to an exclusion,” given the Policy is

“all-risks,” the burden of proof remains on Philadelphia. E.g., Meija, 161 So. 3d at 578;

Strubble, 110 Cal. Rptr. at 831-32. “In effect, there is a presumption of coverage, which

the insurer has the burden to rebut by proving that the claim falls within a specific policy

exclusion.” Betz, 957 A.2d at 1257. “Any other construct would merely encourage

insurers to orchestrate a shell game of exclusions and exceptions to exclusions,” id.,

allowing them “to manipulate the burden of proof by sleight of hand,” id. n.5.

       Similarly, Subpart II.B of the Order (regarding “Section D. Additional Coverage –

Collapse”), may reasonably be read (1) as “coverage” or (2) as a defining part of the overall

collapse “exclusion.” Its title alone, “Additional Coverage,” sounds like a “coverage”

provision. However, as an “all-risks” policy, the Policy does not use Section D to create

coverage; it uses Section D to define the limited scope of the “i. Collapse” exclusion. (See

ECF 34-2, Policy, at PHLY0183 (“This exclusion i. does not apply: (a) To the extent that

coverage is provided under the Additional Coverage – Collapse.”)). Therefore, the better

reading is that Subpart II.B is part of the overall “exclusion.” To find otherwise would cut

against the type of “all-risks” policy that DENC purchased and would require applying

something akin to the burden of proof under a named-peril policy, which is not the type of

policy at issue here. See 5 New Appleman on Insurance Law § 41.02[1][b] (lib. ed. 2019).

       Moreover, “[i]t must be remembered that the policy of insurance was written by the

[insurance] company’s lawyers,” Barker v. Iowa Mut. Ins. Co., 85 S.E.2d 305, 307 (N.C.




                                             5



     Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 5 of 11
1955), “filled with conditions inserted by persons skilled in the learning of the insurance

law and acting in the exclusive interest of the insurance company,” id. (citation omitted).

“[T]he courts must, therefore, in case of doubt or ambiguity as to its meaning, construe the

policy strictly against the insurer and liberally in favor of the insured.” Id.

       Similarly, Sub-subparts II.B.(1) and (2) follow suit and are best classified as part of

the overall collapse “exclusion.” Sub-subpart II.B.(3) is plainly an “exclusion.” Thus the

burden of proof remains on Philadelphia throughout. See Sec. Ins. Grp. of Hartford, 210

S.E.2d at 741.

       Turning to the third question regarding the caselaw referred to by the Court, the

cited cases apply to the Court’s analysis on several key points. First, the cases make clear

that a “collapse” does not have to fall all the way to the ground. Ken Johnson Props., LLC

v. Harleysville Worcester Ins. Co., No. 12-1582, at 23 (D. Minn. Sep. 30, 2013) (finding

“that the roof sagged 10.5 inches” constituted a “collapse”); Malbco Holdings, LLC v.

Amco Ins. Co., 629 F. Supp. 2d 1185, 1196 (D. Or. 2009) (same for hotel building that fell

“a few inches”); Kings Ridge Cmty. Ass’n, Inc. v. Sagamore Ins. Co., 98 So. 3d 74, 78 (Fla.

Dist. Ct. App. 2012) (same for drop ceiling that “deflected downward twelve inches”).

Though parts of the Breezeway at issue here did fall to the ground, the cases provide that

such a determination is not required.

       The cited cases are also consistent with North Carolina caselaw addressing

“collapse.” See, e.g., Erie Ins. Exchange v. Bledsoe, 540 S.E.2d 57, 62 (N.C. Ct. App.




                                               6



     Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 6 of 11
2000) (buckling of floor constituted a “collapse”); Markham v. Nationwide Mut. Fire. Ins.

Co., 481 S.E.2d 349, 356 (N.C. Ct. App. 1997) (same for settling of house); Guyther v.

Nationwide Mut. Fire Ins. Co., 428 S.E.2d 238, 242 (N.C. Ct. App. 1993) (same for two to

three inch “dip” on roof); Thomasson v. Grain Dealers Mut. Ins. Co., 405 S.E.2d 808, 810

(N.C. Ct. App. 1991) (same for sagging of floor). Moreover, Defendant’s 30(b)(6)

designee, who testified to the “Drafting of the Crest Policy” and the “forms and other

endorsements,” (ECF 34-16, Groff Depo., at 7), admitted that it was not necessary for the

Breezeway to have completely fallen to the ground to constitute a “collapse,” (id. at 70(3-

7)).

        Like the policies in the cited cases, the Policy here includes an “occupancy

restriction” in its definition of Additional – Coverage Collapse, which supports that the

collapse need not fall all the way to the ground. Even a building that has only partially

fallen down can prevent its normal occupation to constitute a collapse, which occurred at

the Crest here. See Malbco Holdings, LLC, 629 F. Supp. 2d at 1196; Ken Johnson Props.,

LLC, No. 12-1582, at 23; Kings Ridge Cmty. Ass’n, Inc., 98 So. 3d at 78; see also ECF 34-

8, Def.’s Produc., at PHLY0220 (showing the Crest was condemned). As reasoned by the

Malbco Holdings Court:

              To ignore that occupancy restriction would be to render it
              meaningless. The Policy is not written in terms of how far a
              building must fall down or to what degree a building must cave
              in to constitute collapse. Clearly one cannot occupy a building
              if it has completely fallen down or caved in. However, the
              same may be true for a building which has partially fallen down



                                            7



       Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 7 of 11
              or caved in. It is far from clear that the Policy requires total
              destruction in order for a collapse to occur.

Malbco Holdings, Inc., 629 F. Supp. 2d at 1196.

       Similar to the policies in the cited cases, the Policy here includes a “standing”

exclusion to Section D. Additional Coverage – Collapse (Sub-subpart II.B.(3) of the

Order). As the cases conclude, the “standing” exclusion does not apply here because the

Breezeway had already collapsed. See Malbco Holdings, LLC, 629 F. Supp. 2d at 1196;

Kings Ridge Cmty. Ass’n, Inc., 98 So. 3d at 78. Moreover, if “standing” is the opposite of

“collapse,” then the Policy’s definition of collapse implies that the building may still be

standing but also be collapsed at the same time, which renders the provision ambiguous.

See Malbco Holdings, LLC, 629 F. Supp. 2d at 1196; Ken Johnson Props., LLC, No. 12-

1582, at 24; Kings Ridge Cmty. Ass’n, Inc., 98 So. 3d at 79. Exclusions are not favored

under North Carolina law, and “all ambiguous provisions will be construed against the

insurer and in favor of the insured.” State Capital Ins. Co., 350 S.E.2d at 68.

       Finally, the Policy presents one section that is more favorable to DENC that the

cited cases did not address—namely, that the Policy has another section that covers

collapse caused by weight of people (Subpart II.A of the Order). The cited cases all dealt

with collapse language similar to that found in the Additional Coverage – Collapse section

of the Policy here (Subpart II.B of the Order). See Malbco Holdings, LLC, 629 F. Supp.

2d at 1193; Ken Johnson Props., LLC, No. 12-1582, at 4-5; Kings Ridge Cmty. Ass’n, Inc.,

98 So. 3d at 75. However, the Court need look no further than Subpart II.A of the Order



                                             8



     Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 8 of 11
for a “collapse” caused by “weight of people,” which does not have all of the confusing

“ins” and “outs” of Subpart II.B.



      This the 25th day of September, 2019.

                                              McDOUGAL WORRELL LLP

                                        By:   /s/ Gregg E. McDougal
                                              Gregg E. McDougal, NCSB # 27290
                                              H. Denton Worrell, NCSB # 49750
                                              316 West Edenton Street, Suite 100
                                              Raleigh, North Carolina 27603
                                              Telephone: (919) 893-9500
                                              gregg@mcdougalworrell.com
                                              denton@mcdougalworrell.com


                                              SHANAHAN LAW GROUP, PLLC

                                        By:     /s/ John E. Branch
                                              John E. Branch III, NCSB # 32598
                                              Andrew D. Brown, NCSB # 45898
                                              128 E. Hargett Street, Third Floor
                                              Raleigh, North Carolina 27601
                                              Telephone: (919) 856-9494
                                              Facsimile: (919) 856-9499
                                              abrown@shanahanlawgroup.com
                                              jbranch@shanahanlawgroup.com

                                              Attorneys for Plaintiff




                                          9



     Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 9 of 11
                         CERTIFICATE OF COMPLIANCE

       Pursuant to the Court’s Order dated September 18, 2019 (the “Order”) (ECF 41) and

Rule 7.3(d) of the Local Rules of Practice and Procedure for the United States District

Court for the Middle District of North Carolina, the undersigned certifies that Plaintiff’s

Supplemental Brief complies the limitation on length of briefs.



       This the 25th day of September, 2019.




                                                 McDOUGAL WORRELL LLP

                                          By:    /s/ H. Denton Worrell
                                                 Gregg E. McDougal, NCSB # 27290
                                                 H. Denton Worrell, NCSB # 49750
                                                 316 West Edenton Street, Suite 100
                                                 Raleigh, North Carolina 27603
                                                 Telephone: (919) 893-9500
                                                 gregg@mcdougalworrell.com
                                                 denton@mcdougalworrell.com
                                                 Attorneys for Plaintiff




                                            10



     Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 10 of 11
                             CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiff’s Supplemental Brief was filed this the
25th day of September, 2019 with the Clerk of Court using the CM/ECF system. Parties
may access this filing through the Court’s Electronic Filing System. Notice of this filing
will be sent to the following counsel of record by operation of the Court’s Electronic Filing
System:

                                 David L. Brown
                                 David G. Harris, II
                                 Goldberg Segalla LLP
                                 800 Green Valley Road
                                 Suite 302
                                 Greensboro, NC 27408


       This the 25th day of September, 2019.




                                                  McDOUGAL WORRELL LLP

                                          By:     /s/ H. Denton Worrell
                                                  Gregg E. McDougal, NCSB # 27290
                                                  H. Denton Worrell, NCSB # 49750
                                                  316 West Edenton Street, Suite 100
                                                  Raleigh, North Carolina 27603
                                                  Telephone: (919) 893-9500
                                                  gregg@mcdougalworrell.com
                                                  denton@mcdougalworrell.com
                                                  Attorneys for Plaintiff




                                             11



     Case 1:18-cv-00754-CCE-LPA Document 43 Filed 09/25/19 Page 11 of 11
